Citation Nr: 0616768	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of status/post aortogram with resultant left 
cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the veteran's claim seeking entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of 
status/post angiogram with resultant left cerebrovascular 
accident.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in December 2004.  


FINDINGS OF FACT

1.  The veteran underwent an abdominal arch aortogram on 
April 12, 2000, at a VA hospital in order to treat 
claudication in his right leg, and sustained a stroke shortly 
after the operation.  

2.  The medical evidence demonstrates that the veteran's 
stroke was not caused by carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA in 
providing surgical and hospitalization treatment to the 
veteran in April 2000.  






CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 
1151 for residuals of an abdominal arch aortogram and 
subsequent hospitalization on April 12, 2000, have not been 
met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the RO did provide the veteran 
with a letter which met the notification requirement of the 
VCAA in a letter dated March 2003

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the March 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for compensation under 
38 U.S.C.A. § 1151.  Specifically, the letter stated that to 
support the claim for compensation under 38 U.S.C.A. § 1151, 
the evidence must show that the additional disability 
resulted from a disease or injury suffered as a result of 
training, hospitalization, medical surgical treatment or 
examination.  Furthermore, the letter stated, that the cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or surgical 
treatment, or an event not reasonably foreseeable.  

In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including requesting private treatment records if the veteran 
completed a release form; and obtaining medical records from 
a VA facility if the veteran provided the location and dates 
of treatment.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should provide the location and 
dates of treatment of when and where he was seen at a VA 
Medical Center, and complete a consent form for treatment at 
a private facility.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the Board notes that the veteran's 
representative responded to the RO's March 2003, notifying VA 
that all of the veteran's care was at VA, demonstrating the 
veteran's affirmative understanding, i.e., showing that he 
had actual knowledge of what was necessary to substantiate 
his claim, as well as the need to submit to VA any evidence 
in his possession that might be relevant to the claim.  Thus, 
the purpose of the notice, to ensure that the veteran, as the 
claimant, had the opportunity to participate meaningfully in 
the adjudication process, was not frustrated since he had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121, rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also Velez 
v. West, 11 Vet. App. 148, 157 (1998) (holding that actual 
knowledge by the veteran cures defect in notice).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
compensation under 38 U.S.C.A. § 1151, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  In addition, in June 2003 a VA physician 
thoroughly reviewed the veteran's medical records and offered 
his impressions in a detailed examination report.  Further, 
as noted in the Introduction to this decision, the veteran 
also was afforded the opportunity to provide additional 
testimony at the hearing before the Board.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Background

A VA hospital report from April 2000 shows that the veteran 
was hospitalized for right leg claudication on April 12, 
2000.  On admission, the veteran complained of right leg calf 
to thigh claudication at about three flights of stairs, or 
about 1000 yards, sometimes less.  He denied any symptoms of 
slurring of speech, diplopia, trouble holding objects, or any 
other sensory or motor symptoms pointing towards 
cerebrovascular disease.  He underwent an arch abdominal 
aortogram to correct the claudication at 10:00 AM, and at 
1:45 PM, the nursing staff noticed an inability to speak.  He 
was treated for a stroke, and was monitored in the intensive 
care unit for 24 hours.  His response was described as great.  
He was discharged on April 20, 2000, for outpatient speech 
therapy. 

The veteran underwent a VA examination in June 2003.  The 
examiner diagnosed past cerebrovascular stroke as a result of 
a dislodged atherosclerotic embolization to the left middle 
cerebral artery, now almost completely resolved; generalized 
arteriosclerosis; claudication of the right lower extremity 
due to arterial occlusive disease; and, systolic 
hypertension.  

The examiner opined that the residuals of the left 
cerebrovascular accident were not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment or examination 
or an event not reasonably foreseeable.  The examiner stated 
that with the significant generalized arteriosclerosis noted, 
this complication was not unexpected.  The examiner stated 
that it was treated appropriately and there was no fault on 
the part of VA.  

In the February 2004 substantive appeal, the appellant argued 
that he did not believe a stroke was a foreseen event.  He 
argued that the stroke was a condition brought on by 
treatment.  

The veteran testified at a hearing in December 2004.  The 
veteran's representative described the veteran being treated 
for an angiogram at 10:40 in the morning on April 12, 2000, 
and incurring a stroke at 1:40.  He described how the veteran 
could not eat at lunchtime because he felt the stroke coming 
on.  The representative argued that the veteran's stroke was 
not foreseeable, but that even if it was foreseeable, that 
additional precautions should have been taken, and that the 
VA hospital was negligent.  

Analysis

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until January 2003.  
Accordingly, he must show fault or negligence on the part of 
VA in providing the medical treatment in question to prevail 
in his appeal. See 38 U.S.C.A. § 1151 (West 2002) (a showing 
of fault or negligence is necessary for recovery of claims 
filed on or after October 1, 1997).  Only if he had filed his 
claim prior to that date would this not be necessary.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 
584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

The evidence shows that the veteran underwent an arch and 
abdominal aortogram, on April 12, 2000, at a VA hospital to 
treat right leg claudication.  The evidence further shows 
that the veteran suffered a stroke about four hours after the 
operation.  The veteran claims that his stroke could not have 
been a foreseeable event after the surgery.  To describe the 
veteran's contention in another manner, the veteran asserts 
that the veteran's VA surgery and treatment resulted in the 
stroke.  

However, a VA physician reviewed the veteran's claims file, 
and after doing so, stated that with the veteran's 
significant generalized arteriosclerosis before the 
operation, the complication, i.e., the veteran's stroke, was 
not unexpected.  He further reported that the veteran's 
stroke was not due to carelessness, negligence, lack of 
proper skill, or lack of error in judgment in performing 
surgical treatment, i.e., the aortogram.  As there is no 
other medical evidence to rebut this opinion, the veteran's 
argument must fail.  The medical evidence simply does not 
show that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider in 
furnishing the veteran's surgery on April 12, 2000.  
38 C.F.R. § 3.361(d)(1).  

The veteran further claims that even if the VA surgery was 
not the reason for the development of the veteran's stroke, 
additional precautions should have been taken to prevent the 
stroke after the surgery, and that the VA hospital was 
negligent in not preventing the stroke.  However, the same VA 
physician also stated that the veteran's stroke did not occur 
because of carelessness, negligence, lack or proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care.  In other words, the VA 
physician indicated that even though the veteran's stroke was 
not unexpected, it did not happen because additional 
precautions should have been taken.  Thus, the veteran's 
alternative argument must also fail.  

As a lay person without medical training or expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as whether his stroke that he incurred 
was brought on by the treatment earlier that morning, or 
alternatively, whether the VA hospital was negligent in not 
taking additional precautions against a stroke.  38 C.F.R. 
§ 3.159(a)(1) (2005) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  By contrast, competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  38 C.F.R. § 3.159(a)(2) 
(2005).

Although the claims file shows that the veteran has been 
receiving Social Security Administration (SSA) benefits since 
August 1999, given the fact that the records predate the 
hospitalization in question, the Board finds that the veteran 
is not prejudiced by its review of the claim on the basis of 
the current record, without a copy of SSA's actual decision 
and medical records considered in that decision and medical 
records considered in the decision.  See Allday v. Brown, 7 
Vet. App. 517, 530 (1995) (the duty to assist does not extend 
to seeking records that would make no difference in the 
outcome of this appeal).

In conclusion, the medical evidence does not show that the 
veteran's surgical and hospital care on April 12, 2000, 
resulted in the stroke he incurred later that day.  
Furthermore, the medical evidence does not show that the 
operation was performed in a negligent manner, nor that VA 
was negligent in not anticipating the aforementioned stroke.  
A VA physician has reviewed the veteran's claims folder and 
agrees with these findings.  Accordingly, the veteran's claim 
must be denied.  

In reaching the decision to deny the veteran's claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, the veteran suffers from the currently 
claimed disability, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of VA surgery and hospitalization on April 12, 
2000, with resultant left cerebrovascular accident is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


